         Case 1:18-cv-02082-TFH Document 40 Filed 06/05/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA




  ROY STEWART MOORE, et al.,

                             Plaintiffs,
         v.                                        Civil Action No. 18-2082 (TFH)

  SASHA NOAM BARON COHEN, et al.,

                              Defendants.



                                           ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, it is

       ORDERED that the Plaintiffs’ Motion for Reconsideration of Court’s Order of April 29,

2019 and Motion to Recuse or Disqualify and Random Reassignment to Another Jurist of This

Court [ECF No. 36] is DENIED for lack of jurisdiction.

       SO ORDERED.



June 5, 2019                                      ___________________________________
                                                            Thomas F. Hogan
                                                   SENIOR UNITED STATES DISTRICT JUDGE
